                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

UNITED STATES OF AMERICA                           §
                                                   §
                                                   § CASE NUMBER 4:20-CR-00107
                                                   §
       v.                                          §
                                                   §
                                                   §
ANITA MOODY                                        §

              CONSENT TO ADMINISTRATION OF GUILTY PLEA AND
                            FED. R. CRIM. P. 11 ALLOCUTION
                      BY UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge has informed me of rny right to have my plea taken by

the District Judge, and after discussing the matter with my counsel, I hereby voluntarily agree

and consent to have United States Magistrate Judge Christine A. Nowak hear the guilty plea and

make findings as to whether the plea was knowingly and voluntarily entered, and recommend to

the District Court whether the plea should be accepted. I understand that my guilty plea is subject

to app oval and final acceptance by a United States District Judge and that sentencing will be

cond cted by a United States District Judge.

      In addition, I understand that I have the right to give my plea before the sentencing judge

or the magistrate judge and have elected to so proceed before the magistrate judge.

      I know that my testimony must be truthful and is under the penalty of perjury.

      I understand my trial rights, including the right to maintain my plea of not guilty, the right

to remain silent, the right to call witnesses, the right to present evidence in my behalf, the right

to have a jury trial, the right to counsel or Court-appointed counsel if I cannot afford a lawyer
who would represent me at trial, the right to cross-examine witnesses who testify against me, and

the right not to be forced to testify if I choose not to testify.

      I understand by pleading guilty that I am giving up these rights, except the right of counsel.

By pleading guilty, I am also giving up certain rights guaranteed to citizens of the United States

of America. I may also have to forfeit any federal benefits I am now receiving. I understand that,

if I am not a citizen of the United States of A erica, giving this plea of guilty may affect my

immigration status and may lead to deportation.

      By pleading guilty, I am giving up the right to challenge any search or seizure which may

have involved my person or my property.

      I am also aware that the Court will consult the Sentencing Guidelines in assessing my

sentence. However, I am also aware that the Court is not bound by these guidelines and that my

sentence may be greater or less than the reco mended guideline range.

      I am also aware that even though I may have received an estimate as to my possible range

of punishment, it is only an estimate. There may be other factors, such as prior criminal history,

my role or participation in the crime, the quantity of contraband attributed to me, or the use of

weapons that could increase my sentence.

      I am also aware that the Court is not bound by any agreements between the govermnent

and me.


      I am making this plea of my own free will. I have not been forced to plead guilty, nor have

any promises been made to me other than what may be in my plea agreement if I have so entered

into a plea agreement with the government.

      I am entering this plea of guilty because I am guilty, and I fully understand the charges

against me, including the statutory minimum and maximum penalties, as well as terms related to
 supervised release, special assessment(s) and estitution.

       I also understand that if the government is moving for any forfeiture, I have been fully

 info med of the nature of the property to which I am surrendering my right, title, and interest.

       I understand my appeal rights and that such rights may be limited by any plea agreement,

 which might be limited by a waiver provision, which I fully understand. I also understand that

 under no circumstances may I appeal my sentence or attempt to withdraw my plea of guilty if

 my sentence or recommended sentence is greater than what I originally believed o was informed


 by my counsel.

       I understand that only the United States District Judge will determine my sentence.

       If I have entered into a plea agreement, I fully understand the agreement and have no

 reservation or questions surrounding the agreement. I represent that I am not under the influence

 of any substances or medication that might cloud my judgment and that I am fully competent to

 enter a plea before the Court. I understand that before I plead, if I have any questions concerning

 these proceedings, I can freely consult with my lawyer.

       I represent that I am satisfied with the representation provided me.

       I have also signed a Factual Statement and represent that such is true and correct. I have

 reviewed it and there are no material errors in what I have represented to the Court.

       I make these statements above and attest herein under the penalty of perjury.

Date: June 5, 2020


                                      ANITA MOODY, Defendant
                                      Printed Name: - •


                                        1.                 __c

                                      John Ginn, Defendant s Attorney
                                      Printed Name:
                        Assistant United States Attorney
                        Printed Name: C- \\e£ \




CHRISTINE A. NOWAK
UNITED STATES MAGISTRATE JUDGE
